DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are persuasive only in part.
First, the objection to the specification is rendered moot by applicant’s claim amendments; accordingly, the objection is withdrawn.
Second, the rejection of the independent claims under 35 U.S.C. 112(a), description requirement, is overcome by applicant’s amendments of the independent claims.  To the extent that the dependent claims were (in this respect) rejected for dependencies’ sake, then these rejections of the dependent claims are also withdrawn.  However, claim 9 was rejected for a separate reason under 35 U.S.C. 112(a), e.g., for not providing the algorithm for determining the “further-impacted vehicle set”, and the examiner still sees no evidence (e.g., an algorithm, steps or procedure, etc.) that 
Third, while applicant’s amendments have overcome the previous issues raised by the examiner under 35 U.S.C. 112(b), new issues are dealt with in this respect below.
Fourth, in view of the claim amendments, the examiner makes a new rejection of the claims under 35 U.S.C. 1011, because the claims could apparently be performed (as abstract ideas) by a fleet dispatcher communicating with a number of vehicles using only generic computer/communication equipment, as described below, and he reverses the order of the primary and secondary references in making the rejection under 35 U.S.C. 103.
Regarding the 103 rejection, applicant asserts:
“Tickoo does mention ad hoc networks in context of vehicles, and even uses those ad hoc networks to communicate flow plans, traffic information, and the like. However, Applicant cannot find any teaching or suggestion in Tickoo of using the present membership in such a network as a 

The vehicles (e.g., 240 to 280) that receive the traffic flow plan from the vehicle 230, as well as the vehicle 230, are “impacted” by the traffic flow plan, either by creating it and/or by receiving it, and obviously following it, as desired by Tickoo et al. (‘949), and/or by automatically accepting (and implementing) the alternative routes (of the traffic flow plan) as taught by Stolfus (‘592).  Accordingly, applicant’s arguments are not persuasive in this respect.  It is in this respect that the vehicles 230 to 280 in Tickoo et al. (‘949) that will operate in accordance with the traffic flow plan distributed through the ad hoc network are believed to constitute an “impacted vehicle set” in the examiner’s broadest reasonable interpretation (BRI) consistent with the specification, just as applicant’s vehicles in the ad hoc network (that can receive directions for travel) may also (all) constitute the impacted vehicle set, e.g., even when vehicles 145a or 145d that may not be slowed down by the traffic event are presently in the ad hoc network:
“In some such embodiment, the impacted vehicle set is determined according to which of the automated vehicles 145 is part of a same ad hoc network as the detecting automated vehicle 145, shown as automated vehicle 145a in FIG. 1 (e.g., all automated vehicles 145 presently in the ad hoc network are considered part of the impacted vehicle set, . . .” (published paragraph [0027])

This would include e.g., the vehicle 145a that had already passed the traffic event 144 and would perhaps not be slowed down by it.  Accordingly, applicant’s arguments are not persuasive in this respect.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, no algorithm2 is described for determining the “further-impacted” vehicle set in claim 9, with the examiner assuming “impacted” is being used in the same way as argued at the first and third full paragraphs of page 10 of the Remarks filed 29 October 2020, e.g., and that the further-impacted in claim 9 means further vehicles predicted to slow down on account of the alternative routing.  Accordingly, the examiner believes that the specification as filed, while perhaps describing a desired result, does not evidence, to the public, possession of the invention as is (now) claimed by applicant.
Claims 1, 3 to 15, and 17 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 23 and 24, in claim 13, line 28, and in claim 20, lines 3 and 4, the phrase “the communication network” apparently has no proper antecedent basis and is unclear, rendering each of the clauses that contains the phrase to be unclear.
Claims 13 and 19 recite systems, but then the claims go on to recite activity of the system, namely “the member nodes of the mobile vehicle ad hoc network dynamically changing in accordance with which of the plurality of plurality of automated vehicles is in proximity to at least one other of the plurality of automated vehicles. . .” (e.g., lines 11ff in claim 13 and lines 15ff in claim 19).  This claiming of an apparatus and its use (dynamic changing) apparently makes the claims indefinite, because it would not be clear when infringement would occur, initially when the system(s) was/were made or sold, or subsequently when the system(s) was/were actually used and the member nodes of the vehicle ad hoc network were in the process of dynamically changing e.g., from one network configuration to another, e.g., perhaps because the vehicles moved and their relative proximity/proximities to each other had changed.  See e.g., MPEP 2173.05(p), II.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 to 15, and 17 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 3 to 15, and 17 to 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of computing a multipath rerouting of an impacted set of automated vehicles, e.g., by receiving a traffic event trigger that is (e.g., has a characteristic of being) responsive to a detection, by a sensor of a detecting automated vehicle, of a traffic event proximate to the detecting automated vehicle, determining, responsive to the traffic event trigger, an impacted vehicle set as those of the plurality of automated vehicles that are presently member nodes of a same mobile vehicle ad hoc network as the detecting automated vehicle and are within a particular geographic region with respect to the detecting automated vehicle, computing, responsive to the traffic event trigger, a plurality of alternative routing options available for physical routing of the impacted vehicle set; computing a multi-path rerouting of the impacted vehicle set by assigning each of the automated vehicles of the impacted vehicle set to one of a plurality of subsets, and assigning each of the plurality of subsets to a different respective one of the plurality of alternative routing options, such that the multi-path rerouting of the impacted vehicle set mitigates an aggregated impact of the traffic event on the impacted vehicle set; and “directing” each of the automated vehicles of the impacted vehicle set, via the communication network3, to travel in accordance with the respective one of the plurality of alternative routing options assigned to its subset;  wherein: the traffic event is detected to have an impending impact on the detecting automated vehicle; the impacted vehicle set is determined as those of the plurality of automated vehicles to be impacted by the traffic event in relation to the impending impact on the detecting automated vehicle; and the impacted vehicle set comprises the detecting automated vehicle and multiple ones of the plurality of automated vehicles other than the detecting automated vehicle;  wherein: the steps of receiving, determining, computing the plurality of alternative routing options, computing the multi-path rerouting of the impacted vehicle set, and directing are each performed by [a generic computer of] the detecting automated vehicle; wherein: the receiving comprises receiving a trigger signal indicating the traffic event trigger, by a back-end computational system from the detecting automated vehicle via the communication network; and the directing comprises communicating instructions by the back-end computational system to each of the automated vehicles of the impacted vehicle set, such that each of the automated vehicles of the impacted vehicle set travels in accordance with the respective one of the plurality of alternative routing options assigned to its subset in response to receiving the instructions;  wherein the receiving comprises: receiving a plurality of trigger signals, each responsive to detection, by respective one or more sensors of a respective one of multiple detecting automated vehicles of the plurality of automated vehicles; and generating the traffic event trigger in response to determining that the plurality of trigger signals collectively indicate the traffic event; wherein the impacted vehicle set is determined to comprise the multiple detecting automated vehicles; wherein the determining comprises: determining a geographic region within which any automated vehicle of the plurality of automated vehicles is to be impacted by the traffic event; and determining the impacted vehicle set to comprise those of the plurality of automated vehicles determined to be within the geographic region;  further comprising: determining, subsequent to computing the multi-path rerouting of the impacted vehicle set, a further-impacted vehicle set as those of the plurality of automated vehicles to be impacted by the multi-path rerouting of the impacted vehicle set, the further-impacted vehicle set being disjoint from the impacted vehicle set; computing, responsive to the second determining the further-impacted vehicle set, a respective updated routing path for physical routing of each of the automated vehicles of the further-impacted vehicle set; and directing each of the automated vehicles of the further-impacted vehicle set to travel in accordance with its respective updated routing path;  wherein: the traffic event trigger indicates that the traffic event impacts a vehicle traffic flow on a first of a plurality of roadways; and at least one of the plurality of alternative routing options corresponds to physically rerouting one or more of the impacted vehicle set via a second of the plurality of roadways to physically avoid the traffic event; wherein: the traffic event trigger indicates that the traffic event impacts a vehicle traffic flow on a subset of lanes of a roadway having a plurality of lanes; and at least one of the plurality of alternative routing options corresponds to physically rerouting one or more of the impacted vehicle set via at least one of the plurality of lanes other than the subset of lanes; wherein: at least one of the plurality of alternative routing options corresponds to changing a travel speed of one or more of the impacted vehicle set; wherein: the event detector generates the traffic event trigger responsive to receiving a plurality of trigger signals, each responsive to detection, by one or more sensors of a generic computer of a respective one of multiple detecting automated vehicles of the plurality of automated vehicles, and responsive to determining that the plurality of trigger signals collectively indicate the traffic event; wherein: the traffic event trigger indicates that the traffic event impacts a vehicle traffic flow on a first of a plurality of roadways; and at least one of the plurality of alternative routing options corresponds to physically rerouting one or more of the impacted vehicle set via a second of the plurality of roadways to physically avoid the traffic event.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because computing a multipath rerouting could be practically performed in a mental process in a human mind by a dispatcher, and there are no disclosed characteristics of the “routing options” in the specification that are more complex than specifying a lane or a road and a speed for the vehicle.
For example only, a fleet dispatcher Eddie (in a back room) could be in present communication with4 Trucks A, B, C, and D5 that are being operated by Allen, Billy, Charlie, and Darcy6, and which are on the Beltway heading East from Springfield toward their destination at the Patent Office, and he could say, “O.K. gentlemen, Darcy in Truck D just gave me (and I received) a trigger signal that the Eisenhower Avenue exit is closed due to an accident she saw as she passed, and I’ve determined it is going to impact all of you.  So here’s what I’ve computed in my mind.  Allen, you’re coming up on Eisenhower right now, we have no other choice but to keep you and Darcy heading East on the Beltway.  You both can take your Trucks A and D to the East Side P.T.O. Dock via Route 1 North and Duke Street.  Billy, I want you and Charlie to convoy Trucks B and C and detour off the Beltway at Van Dorn Street and catch Eisenhower from there. Charlie, follow Billy’s lead through the traffic lights on Eisenhower all the way to the West Side Dock, he knows that area well.  O.K., thank you lady and gentlemen, let’s keep on trucking – we can mitigate the aggregated impact here to all involved if you all follow my directions!  And if anyone else sees something, say something – I can deal with any further trigger signals I receive from you!”
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (detecting a traffic event, directing vehicles like a dispatcher, etc.), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a sensor of a detecting automated vehicle of a plurality of automated vehicles, an event detector and vehicle tracker as implemented functions of a generic computer, an automated vehicle controller implemented as a generic computer[7], etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry (e.g., forming an ad hoc network), and moreover, the generically recited computer elements (e.g., an ad hoc network of vehicles8 which is by definition dynamic and in which nodes are conventionally tracked, a back-end computational system, processor(s), a network interface, memory, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a plurality of automated vehicles) is not enough to transform the abstract idea into a patent-eligible invention (Flook[9]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 15, and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tickoo et al. (2014/0091949) in view of Stolfus (2018/0309592).
Tickoo et al. (‘949) reveals:
per claim 1, a method for multi-path routing of networked automated vehicles, the method comprising: 
receiving a traffic event trigger responsive to detection, by a sensor of a detecting automated vehicle [e.g., by a vehicle sensor 159 (including a GPS device, a camera, sonar, etc.) of a node 160A such as the vehicle 230 that may be used to detect a road obstruction (210) on a two-lane road e.g., such as by detecting a drop in average speed of [plural] vehicles or a vehicle blocking a lane at paragraph [0026]] of a plurality of automated vehicles [e.g., as shown in FIGS. 2A and 2B], of a traffic event [e.g., such as an obstruction 210 in FIG. 2A or an accident 211 in FIG. 2B] to proximate the detecting automated vehicle; 
determining, responsive to the traffic event trigger, an impacted vehicle set [e.g., e.g., in FIG. 2A, the vehicles 240, 250, 260, 270, and 280 to which will be sent the traffic flow plan, in order for the vehicles to move around the obstruction (210)] as those of the plurality of automated vehicles that are presently member nodes of a same mobile vehicle ad hoc network as the detecting automated vehicle [e.g., as shown in FIGS. 2A and 2B, where the respective vehicles are both in the same ad hoc network and on the same highway 205 or otherwise within transmission range (including relays and/or repeaters in other vehicles) of each other; e.g., paragraph [0016]] and are within a particular geographic region with respect to the detecting automated vehicle [e.g., on the same highway 205, and in the transmission range of another node 160 that is part of the ad hoc network that the detecting vehicle (e.g., the vehicle 230 or the vehicle 231, in FIGS. 2A and 2B], the member nodes of the mobile vehicle ad hoc network dynamically changing in accordance with which of the plurality of automated vehicles is in proximity [e.g., within transmission range] to at least one other of the plurality of automated vehicles that presently corresponds to a member node of the ad hoc network [e.g., this is the definition of a vehicle “ad hoc” network[10]; see e.g., paragraph [0016], “In one or more embodiments, the road information module 158 may also include functionality to determine whether to establish an ad hoc wireless network (or join an existing network) based on an estimated time duration of a wireless connection (i.e., how long the node 160 is expected to maintain the wireless connection 165 to the other node(s) 160). For example, the time duration may be estimated by determining the amount of time that will elapse before one node 160 physically moves out of the transmission range of the other node 160. This determination may involve predicting the future movements of each node based on the current speed, direction, planned path, and/or destination location of each node 160. The predicted movements may then be used to estimate a point in time (if any) when at least one node 160 moves out of the transmission range of another node 160. In one or more embodiments, the ad hoc wireless network may be established (or is joined) if the estimated time duration exceeds some predefined minimum time of connection (e.g., ten minutes, one hour, etc.)”]; 
computing, responsive to the traffic event trigger, a plurality of alternative routing options available for physical routing of the impacted vehicle set [e.g., the alternative routing options in the traffic flow plan for each vehicle, to be sent to the vehicle nodes 240, 250, 260, 270, and 280 in FIG. 2A e.g., at Step 330 in FIG. 3A, in order for the vehicles to move around the obstruction (210), such as i) by changing lanes to avoid the obstruction (obviously for the vehicle 250), ii) slowing down (in the same lane that passes the obstruction, e.g., to facilitate merging) to avoid the obstruction (obviously for the vehicles 260, 280), iii) telling vehicles when to stop or go into an available lane (obviously for the vehicles 250, 260, 280, etc.), iv) detouring off of the highway 205 onto a side road 207 to avoid the obstruction (obviously for the vehicle 270), etc.; e.g., paragraphs [0027] to [0029], [0040], etc.]; 
computing a multi-path rerouting of the impacted vehicle set [e.g., the (singular) traffic flow plan that specify how vehicles are to move around an obstruction in a road, e.g., such as be changing lanes, merging, slowing down, and detouring; e.g., paragraphs [0023], [0028], [0039], etc. and that is sent to each of the vehicles 240, 250, 260, 270, and 280] by assigning each of the automated vehicles of the impacted vehicle set to one of a plurality of subsets [e.g., a subset (240, 260, 280, etc.) that can continue in an available lane, perhaps while slowing down, a subset (250) that should change lanes, a subset (270) that may detour (or change lanes), etc., in FIG. 2A; see also e.g., paragraph [0039] where the vehicles are divided into two subsets], and assigning each of the plurality of subsets to a different respective one of the plurality of alternative routing options [e.g., by sending the traffic flow plan to the respective vehicle at Step 330; e.g., paragraph [0040]], such that the multi-path rerouting of the impacted vehicle set mitigates an aggregated impact of the traffic event on the impacted vehicle set [e.g., paragraph [0029], “In this manner, the flow around the obstruction may be controlled in a manner similar to that provided by a traffic policeman, and may thereby reduce the delay to each vehicle”]; and 
directing each of the automated vehicles of the impacted vehicle set, via the communication network, to travel in accordance with the respective one of the plurality of alternative routing options assigned to its subset [e.g., paragraph [0029], “Further, in one or more embodiments, the driver of each vehicle may be presented with the traffic control plan (or information derived from the traffic control plan) in order to move around the obstruction. For example, each driver may receive an indication on a display device (e.g., a green light and red light display, a text message, an auditory signal, etc.) to determine whether to stop or go into an available lane around the obstruction 210. In this manner, the flow around the obstruction may be controlled in a manner similar to that provided by a traffic policeman, and may thereby reduce the delay to each vehicle”; and obviously other vehicle(s) would have been presented in Tickoo et al. (‘949) with information related to their parts in the traffic flow plan, e.g., to detour (to an alternate route, e.g., at 207), to slow down, to change lanes, etc.]; 
Tickoo et al. (‘949) may not reveal details of “automated vehicles” being e.g., semi-autonomous or autonomous vehicles as disclosed and/or being “direct[ed]” to travel as claimed, or details of the back-end computational system (claim 4) or the plural triggers (claim 6), although the examiner understands that conventional vehicles are “automated” in numerous respects, e.g., to inject fuel in the engine or to change winding phases in an electric motor while the vehicle is driven, or to shift an automatic transmission, and that the green light and red light displays, text messages, an auditory signals, etc. (paragraph [0029]) would have obviously provided “directions” to the (automated) vehicle to follow the traffic flow plan, and Tickoo et al. (‘949) himself suggests that the nodes in the ad hoc vehicle network may also be connected to external networks and Internet access points (paragraph [0034]).
However, in context/field of optimizing traffic in a traffic system on a system-wide basis using vehicles connected by a local network 104, Stolfus (‘592) teaches at paragraph [0008] that entities (vehicles) “controlled by a traffic management system may be configured to automatically accept provided alternative routes. This automatic acceptance may be made by one or more autonomous vehicles in a traffic system. . . .”  Moreover, Stolfus (‘592) teaches that rerouting may only be performed in the traffic management system when the detected traffic condition is not minor (Steps 1008 and 1012 in FIG. 10), that networked vehicles in different sections/links of a travel path may be detoured onto different roads and alternate/alternative routes (FIGS. 4 and 6) e.g., to distribute traffic and/or congestion, and that a traffic management module 108 of the traffic management system, as a backend system, may be configured to determine optimal operational conditions for an entire system of paths so that, as traffic is routed onto alternate routes any intersecting routes having left turns onto the alternate routes may also be rerouted.
It would have been obvious at the time the application was filed to implement or modify the Tickoo et al. (‘949) vehicle network, system, and method for sharing road information so that the vehicles (e.g., in the ad hoc network) were configured as autonomous vehicles, as taught by Stolfus (‘592), in order to automatically accept the alternative routes (e.g., such as routes including changing lanes for the vehicle 250, detouring off the highway onto a side road 207 for the vehicle 270, etc.) as provided in the traffic flow plan, and so that the vehicles which were connected locally by the ad hoc network in Tickoo et al. (‘949) would have also been connected (by an external network, such as the Internet, as suggested by Tickoo et al. (‘949) himself) to a traffic management module (108), as taught by Stolfus (‘592), that would have been able to reroute vehicles on multiple sections of a travel path (404A/B – 404D) leading to the obstruction (such as occurring at the location 224 in Stolfus (‘592)) in an optimal way on a system wide basis in accordance with mapping data as shown in FIG. 4 of Stolfus (‘592), e.g., for further vehicles on a plurality of links/roadways that would (also) be impacted by the obstruction/traffic condition and/or initial rerouting of the (ad hoc networked) vehicles as a result of the traffic condition or obstruction, as taught in FIG. 10 by Stolfus (‘592), and/or obviously for vehicles not in the ad hoc network, and so that the (e.g., ad hoc networked) vehicles would not have been rerouted for minor traffic conditions such as a minor slowing down of traffic, as taught by Stolfus (‘592) as not being necessary, but would have rather been rerouted for example on different routes (e.g., as shown in her FIG. 6) in order to distribute the traffic (or possible congestion) when the condition/obstruction became not minor, as taught by Stolfus (‘592) at Steps 1008 and 1012 in FIG. 10, in order that the traffic flow plan would be automatically implemented by the respective (e.g., autonomous) vehicles, in order that other entities (including non-participants) on the alternative routes would be considered when altering the traffic flow of participating (e.g., ad hoc networked) vehicles and in order that traffic/congestion would be distributed on alternate routes to be taken by the participating (e.g., ad hoc networked) vehicles, in order that (e.g., ad hoc networked) vehicles would not be rerouted when the detected traffic condition  (e.g., an obstruction) was deemed to be minor and rerouting was not necessary but would rather be rerouted when the traffic condition was not minor, as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Tickoo et al. (‘949) vehicle network, system, and method for sharing road information would have rendered obvious:
 per claim 3, depending from claim 1, wherein: the traffic event is detected by the sensor [e.g., the sensors 159 (including e.g., a camera) in Tickoo et al. (‘949)] to have an impending impact on the detecting automated vehicle [e.g., the vehicles “affected by the obstruction” (paragraph [0028]) in Tickoo et al. (‘949); and the entities/vehicles on the (congested) road links 404A/B – 404D, in Stolfus (‘592)];
the impacted vehicle set is determined as those of the plurality of automated vehicles to be impacted by the traffic event in relation to the impending impact on the detecting automated vehicle [e.g., those vehicles in the ad hoc network, in Tickoo et al. (‘949); and those vehicles on the road link(s) in Stolfus (‘592)]; and
the impacted vehicle set comprises the detecting automated vehicle and multiple ones of the plurality of automated vehicles other than the detecting automated vehicle [e.g., as taught by both Stolfus (‘592) and Tickoo et al. (‘949)];
per claim 4, depending from claim 1, wherein: the steps of receiving, determining, computing the plurality of alternative routing options [e.g., merge left or lane follow, in the Tickoo et al. (‘949) situation], computing the multi-path rerouting of the impacted vehicle set, and directing are each performed by the detecting automated vehicle [e.g., with the traffic flow plan being sent from the vehicle (node) 230, at paragraphs [0026] to [0028], [0040], etc. in Tickoo et al.  (‘949), e.g., to the other (impacted) vehicles in the ad hoc network];  
per claim 5, depending from claim 1, wherein: the receiving comprises receiving a trigger signal indicating the traffic event trigger, by a back-end computational system from the detecting automated vehicle via the communication network [e.g., by the traffic management module 108 via the communication network 104, in Stolfus (‘592)]; and  
the directing comprises communicating instructions by the back-end computational system to each of the automated vehicles of the impacted vehicle set, such that each of the automated vehicles of the impacted vehicle set travels [e.g., such that the alternate routes presented to the vehicles are automatically accepted by autonomous vehicles, as described by Stolfus (‘592) at paragraph [0008], with the acceptance obviously causing the autonomous vehicles to travel the accepted routes] in accordance with the respective one of the plurality of alternative routing options assigned to its subset in response to receiving the instructions [e.g., the alternate routes presented at 1028 in Stolfus (‘592) e.g., to different autonomous vehicles on the different links e.g., 404A/B to 404D];
per claim 6, depending from claim 1, wherein the receiving comprises: receiving a plurality of trigger signals [e.g., (receiving a first trigger signal) when Step 1008 is first executed in FIG. 10 of Stolfus (‘592), followed by an obvious NO answer at Step 1012, followed by a second execution of Step 1008 (receiving a second trigger signal), and an obvious YES answer at Step 1012; and/or receiving an average speed drop (708) from two (“one or more”; paragraph [0097]) entities (FIG. 7) at paragraph [0097] to indicate the traffic condition 224, as receiving two trigger signals], each responsive to detection, by respective one or more sensors of a respective one [e.g., by the sensor(s) 159 of the vehicle 230 in Tickoo et al. (‘949); or by the GPS locator of the (detecting) vehicle in Stolfus (‘592)] of multiple detecting automated vehicles of the plurality of automated vehicles; and
generating the traffic event trigger in response to determining that the plurality of trigger signals collectively indicate the traffic event [e.g., with at least one of the detected traffic conditions at Step 1008 resulting in a decision to reroute traffic at Step 1012, in Stolfus (‘949); or when the (9 mph; FIG. 7) average speed drop of two (“one or more”) entities is detected at paragraph [0097]];
per claim 7, depending from claim 6, wherein the impacted vehicle set is determined to comprise the multiple detecting automated vehicles [e.g., in Stolfus (‘592), when multiple ones of the vehicles were “autonomous vehicles” as suggested at paragraph [0008], and the vehicles were in the ad hoc network of Tickoo et al. (‘949)];
per claim 8, depending from claim 1, wherein the determining comprises: determining a geographic region within which any automated vehicle of the plurality of automated vehicles is to be impacted by the traffic event [e.g., the highway (or transmission range) of the vehicles in the ad hoc network, in Tickoo et al. (‘949); and the links (404A/B to 404D adjacent to the traffic condition location, in Stolfus (‘592)]; and 
determining the impacted vehicle set to comprise those of the plurality of automated vehicles determined to be within the geographic region [e.g., in the ad hoc network (and thus part of the traffic flow plan) in Tickoo et al. (‘949); and on the links (404A/B to 404D adjacent to the traffic condition location, in Stolfus (‘592)];  
per claim 9, depending from claim 1, further comprising: determining, subsequent to computing the multi-path rerouting of the impacted vehicle set, a further-impacted vehicle set as those of the plurality of automated vehicles to be impacted by the multi-path rerouting of the impacted vehicle set, the further-impacted vehicle set being disjoint from the impacted vehicle set [e.g., in conjunction with Steps 1024, 1032, 1036, 1040, in FIG. 10 of Stolfus (‘592); see e.g., paragraph [0116], “In some embodiments, intersecting traffic paths, including paths that intersect with alternate routes, may require an adjustment to traffic flow. In this manner, the traffic management module 108 may be configured to determine optimal operational conditions for an entire system of paths. As can be appreciated, a determination of optimal operational conditions may include altering traffic management devices in the system of paths. For instance, as traffic is routed onto alternate routes, any intersecting routes having left turns onto the alternate routes may be rerouted. In one case, the intersecting routes having left turns may be allowed to have longer left turn traffic signals to allow the multiple flows of traffic to combine. In another case, entities on the intersecting routes having left turns may be rerouted to a route that does not intersect with the alternate route (e.g., minimizing and/or eliminating the combination of traffic along the alternate routes, etc.).]; 
computing, responsive to the second determining the further-impacted vehicle set, a respective updated routing path for physical routing of each of the automated vehicles of the further-impacted vehicle set [e.g., so as to be rerouted to a route that does not intersect with the alternate path, at paragraph [0116] of Stolfus (‘592)]; and 
directing each of the automated vehicles of the further-impacted vehicle set to travel in accordance with its respective updated routing path [e.g., when the entities on the intersecting routes of paragraph [0116] were obviously implemented as autonomous vehicles, as suggested by Stolfus (‘592) e.g., at paragraph [0008]];  
per claim 10, depending from claim 1, wherein: the traffic event trigger [e.g., having the location at 224 in FIG. 4 of Stolfus (‘592)] indicates that the traffic event impacts a vehicle traffic flow on a first of a plurality of roadways [e.g., as shown by the congestion on the links 404A to 404D, etc. in FIGS. 4 and 5 of Stolfus (‘592)]; and 
at least one of the plurality of alternative routing options corresponds to physically rerouting one or more of the impacted vehicle set via a second of the plurality of roadways to physically avoid the traffic event [e.g., as shown by the routes in FIGS. 4 and 6 of Stolfus (‘592)];  
per claim 11, depending from claim 1, wherein: the traffic event trigger indicates that the traffic event impacts a vehicle traffic flow on a subset of lanes of a roadway having a plurality of lanes [e.g., as shown in FIGS. 2A and 2B of Tickoo et al. (‘949)]; and 
at least one of the plurality of alternative routing options corresponds to physically rerouting one or more of the impacted vehicle set via at least one of the plurality of lanes other than the subset of lanes [e.g., the left lane in FIGS. 2A and 2B of Tickoo et al. (‘949)];  
per claim 12, depending from claim 1, wherein: at least one of the plurality of alternative routing options corresponds to changing a travel speed of one or more of the impacted vehicle set [e.g., in Tickoo et al. (‘949), a signal provided to the vehicle to slow down or stop as part of the traffic flow plan, paragraphs [0027], [0029], etc., with the signal being implemented by the autonomous vehicle as taught by Stolfus (‘592)];
per claim 13, a multi-path routing system for networked automated vehicles, the system comprising: 
an event detector [e.g., implementing Step 315 in Tickoo et al. (‘949), e.g., using the sensor 159 to detect the obstruction; and Steps 1008 to 1016 in FIG. 10 in Stolfus (‘592) detecting a slow down, a traffic accident, etc. as a non-minor traffic condition] to generate a traffic event trigger [e.g., when the answer at Step 315 was YES, in Tickoo et al. (‘940), e.g., when the obstruction was not minor as taught by Stolfus (‘592); and leading to Step 1020, in Stolfus (‘592), when the condition was not minor] responsive to detection, by a sensor [e.g., the GPS locator and other sensors (159) of the vehicle, in Tickoo (‘949) and Stolfus (‘592), as described above] of a detecting automated vehicle of a plurality of automated vehicles, of a traffic event [e.g., the obstruction, slow down, the traffic accident, etc.] proximate to the detecting automated vehicle; 
a vehicle tracker [e.g., the road information module 158 in Tickoo et al. (‘949) which determines to determine the ad hoc network with other vehicles based on e.g., future predicted movements of each node, etc.; paragraph [0016]] in communication with the event detector to determine, responsive to the traffic event trigger, an impacted vehicle set [e.g., for example, in FIG. 2A of Tickoo et al. (‘949), the vehicles 240, 250, 260, 270, and 280 to which will be sent the traffic flow plan, in order for the vehicles to move around the obstruction (210)] as those of the plurality of automated vehicles that are presently member nodes of a same mobile vehicle ad hoc network as the detecting automated vehicle and are within a particular geographic region [e.g., in Tickoo et al. (‘949), on the same highway 205, and in the transmission range of another node 160 that is part of the ad hoc network that the detecting vehicle (e.g., the vehicle 230 or the vehicle 231, in FIGS. 2A and 2B; and In Stolfus (‘592), on sections of the travel path leading to the traffic condition and/or on the alternate routes, etc.] with respect to the detecting automated vehicle [e.g., as those nodes in the ad hoc network that the road information module 158 in Tickoo et al. (‘949) is to send the information and analysis resulting from the sensor(s) 159 (paragraph [0020]), including obviously the traffic flow plan (paragraph [0040]), to other nodes 160 using the ad hoc network], the member nodes of the mobile vehicle ad hoc network dynamically changing in accordance with which of the plurality of automated vehicles is in proximity [e.g., within transmission range] to at least one other of the plurality of automated vehicles that presently corresponds to a member node of the ad hoc network [e.g., as at paragraph [0016] in Tickoo et al. (‘949), with this being the definition of an ad hoc network (e.g., paragraphs [0009], [0016], etc.)]; 
a multi-path routing processor [e.g., the processor 154 in Tickoo et al. (‘949) and the implemented road information module (158), by which the traffic flow plan is determined], in communication with the event detector and the vehicle tracker, to: 
compute a plurality of alternative routing options available for physical routing of the impacted vehicle set responsive to the traffic event trigger and in accordance with stored mapping data [e.g., in Tickoo et al. (‘949), the alternative routing options in the traffic flow plan for each vehicle, to be sent to the vehicle nodes 240, 250, 260, 270, and 280 in FIG. 2A e.g., at Step 330 in FIG. 3A, in order for the vehicles to move around the obstruction (210), such as i) by changing lanes to avoid the obstruction (obviously for the vehicle 250), ii) slowing down (in the same lane that passes the obstruction, e.g., to facilitate merging) to avoid the obstruction (obviously for the vehicles 260, 280), iii) telling vehicles when to stop or go into an available lane (obviously for the vehicles 250, 260, 280, etc.), iv) detouring off of the highway 205 onto a side road 207 (of obvious mapping data in the navigational computer at paragraph [0044] in Tickoo et al. (‘949)) to avoid the obstruction (obviously for the vehicle 270), etc.; e.g., paragraphs [0027] to [0029], [0040], etc.; and as at Step 1024 in FIG. 10 of Stolfus (‘592), and as described with respect to e.g., her FIGS. 4 and 6, above, to distribute traffic and congestion arising from the traffic condition by using multiple alternative routes (cf. FIG. 6)]; and 
compute a multi-path rerouting of the impacted vehicle set by assigning each of the automated vehicles of the impacted vehicle set to one of a plurality of subsets [e.g., in Tickoo et al. (‘949), a subset (240, 260, 280, etc.) that can continue in an available lane, perhaps while slowing down, a subset (250) that should change lanes, a subset (270) that may detour (or change lanes), etc., in FIG. 2A; see also e.g., paragraph [0039] where the vehicles are divided into two subsets; and in Stolfus (‘592), to subsets defined by the link location of the respective vehicle, e.g., vehicles on the link 404B being one subset, vehicles on the link 404C being another subset, etc.], and assigning each of the plurality of subsets to a different respective one of the plurality of alternative routing options [e.g., in Tickoo et al. (‘949), by sending the traffic flow plan to the respective vehicle at Step 330; e.g., paragraph [0040]; and in Stolfus (‘592), using the alternate routes to distribute traffic in the traffic system (paragraph [0095])], such that the multi-path rerouting of the impacted vehicle set mitigates an aggregated impact of the traffic event on the impacted vehicle set [e.g., paragraph [0029] in Tickoo et al. (‘949), “In this manner, the flow around the obstruction may be controlled in a manner similar to that provided by a traffic policeman, and may thereby reduce the delay to each vehicle”; and as described e.g., at paragraph [0005] in Stolfus (‘592), as providing routing alternatives that are optimal for the entire traffic system and individual users]; and 
an automated vehicle controller [e.g., obviously in the autonomous vehicles of Stolfus (‘592), and in the “automatic traffic control system for one or more autonomous vehicles”; paragraph [0008]], in communication with the multi-path routing processor and the communication network, to direct each of the automated vehicles of the impacted vehicle set [e.g., by providing them with the traffic flow plan at Step 330 in FIG. 3A of Tickoo et al. (‘949)], via the communication network, to travel in accordance with the respective one of the plurality of alternative routing options assigned to its subset [e.g., paragraph [0029] in Tickoo et al. (‘949), “Further, in one or more embodiments, the driver of each vehicle may be presented with the traffic control plan (or information derived from the traffic control plan) in order to move around the obstruction. For example, each driver may receive an indication on a display device (e.g., a green light and red light display, a text message, an auditory signal, etc.) to determine whether to stop or go into an available lane around the obstruction 210. In this manner, the flow around the obstruction may be controlled in a manner similar to that provided by a traffic policeman, and may thereby reduce the delay to each vehicle”; and obviously other vehicle(s) would have been presented in Tickoo et al. (‘949) with information to detour (to an alternate route, e.g., at 207), to slow down, to change lanes, etc.; and paragraph [0008] in Stolfus (‘592), “In some embodiments one or more alternative routes presented to an entity [e.g., which is “associated with a communication device 124”; paragraph [0073]] may be accepted automatically. For instance, an entity controlled by a traffic management system may be configured to automatically accept provided alternative routes. This automatic acceptance may be made by one or more autonomous vehicles in a traffic system. . . .”];
per claim 14, depending from claim 13, wherein: the detecting automated vehicle [e.g., 230 in Tickoo et al. (‘949)] comprises an on-board computational system [e.g., as in (and described with respect to) e.g., FIG. 1 in Tickoo et al. (‘949)] having the event detector, the vehicle tracker, the multi-path routing processor [e.g., as described above with respect to claim 4 above], and the automated vehicle controller [e.g., as would have been obvious for the autonomous vehicles suggested by Stolfus (‘592) herself];
per claim 15, depending from claim 13, wherein: the detecting automated vehicle is in communication, via the communication network, with a back-end computational system having the vehicle tracker, the multi-path routing processor, and the automated vehicle controller [e.g., as taught by Stolfus (‘592) in conjunction with the traffic management module 108, and as described above with respect to claim 5];
per claim 17, depending from claim 13, wherein: the event detector generates the traffic event trigger responsive to receiving a plurality of trigger signals [e.g., (receiving a first trigger signal for a minor obstruction/condition in Tickoo et al. (‘949)) when, as taught in FIG. 10 of Stolfus (‘592), Step 1008 is first executed resulting in an obvious NO answer at Step 1012, followed by a second execution of Step 1008 (receiving a second trigger signal), and an obvious YES answer at Step 1012; and/or receiving an average speed drop (708) from two (“one or more”; paragraph [0097]) entities (FIG. 7) at paragraph [0097] in Stolfus (‘592) to indicate the traffic condition 224 (e.g., obstruction), as receiving two trigger signals; with minor obstructions not causing generation of the traffic flow plan in Tickoo et al. (“949) until they are detected (again) as no longer being minor], each responsive to detection, by respective one or more sensors of a respective one [e.g., by the sensor(s) 159 of the vehicle 230 in Tickoo et al. (‘949); or by the GPS locator of the (detecting) vehicle in Stolfus (‘592)] of multiple detecting automated vehicles of the plurality of automated vehicles, and responsive to determining that the plurality of trigger signals collectively indicate the traffic event [e.g., with at least one of the detected traffic conditions at Step 1008 resulting in a decision to reroute traffic at Step 1012, in Stolfus (‘949); or when the (9 mph; FIG. 7) average speed drop of two (“one or more”) entities is detected at paragraph [0097]]; 
per claim 18, depending from claim 13, wherein: the traffic event trigger [e.g., having the location at 224 in FIG. 4 of Stolfus (‘592)] indicates that the traffic event impacts a vehicle traffic flow on a first of a plurality of roadways [e.g., as shown by the congestion on the links 404A to 404D in FIGS. 4 and 5 of Stolfus (‘592)]; and
at least one of the plurality of alternative routing options corresponds to physically rerouting one or more of the impacted vehicle set via a second of the plurality of roadways to physically avoid the traffic event [e.g., as shown by the routes in FIGS. 4 and 6 of Stolfus (‘592)];
per claim 19, a system for multi-path routing of networked automated vehicles, the system comprising: 
a network interface [e.g., the ad hoc network in Tickoo et al. (‘949) and FIG. 1 in Stolfus (‘592)] to communicatively couple with a plurality of automated vehicles [e.g., with the communication devices 124 of Stolfus (‘592) implemented as vehicle computers, navigation systems, etc. in Stolfus (‘592) and provided in “autonomous vehicles” per paragraph [0008] in Stolfus (‘592)]; 
one or more processors [e.g., in FIG. 1 of Tickoo et al. (‘949); and in the traffic management module 108 in Stolfus (‘592)]; and 
non-transient memory [e.g., in FIG. 1 of Tickoo et al. (‘949); and at 120, and in the traffic management module 108 in Stolfus (‘592)] having, stored thereon, mapping data [e.g., FIG. 4 in Stolfus (‘592)] and instructions, which, when executed, cause the one or more processors to perform steps comprising: 
receiving a traffic event trigger [e.g., when the answer at Step 315 was YES, in Tickoo et al. (‘940), e.g., when the obstruction was not minor as taught by Stolfus (‘592); and leading to Step 1020, in Stolfus (‘592), when the condition was not minor] responsive to detection, by a sensor e.g., the GPS locator and other sensors (159) of the vehicle, in Tickoo (‘949) and Stolfus (‘592), as described above] of a detecting automated vehicle of the plurality of automated vehicles [e.g., as taught at paragraph [0008] in Stolfus (‘592)], of a traffic event proximate to the detecting automated vehicle; 
determining, responsive to the traffic event trigger, an impacted vehicle set [e.g., for example, in FIG. 2A of Tickoo et al. (‘949), the vehicles 240, 250, 260, 270, and 280 to which will be sent the traffic flow plan (in response to the obstruction), in order for the vehicles to move around the obstruction (210)] as those of the plurality of automated vehicles that are presently member nodes of a same mobile vehicle ad hoc network as the detecting automated vehicle and within a particular geographic region [e.g., in Tickoo et al. (‘949), on the same highway 205, and in the transmission range of another node 160 that is part of the ad hoc network that the detecting vehicle (e.g., the vehicle 230 or the vehicle 231, in FIGS. 2A and 2B; and In Stolfus (‘592), on sections of the travel path leading to the traffic condition and/or on the alternate routes, etc.] with respect to the detecting automated vehicle [e.g., as those nodes in the ad hoc network that the road information module 158 in Tickoo et al. (‘949) is to send the information and analysis resulting from the sensor(s) 159 (paragraph [0020]), including obviously the traffic flow plan (paragraph [0040]), to other nodes 160 using the ad hoc network], the member nodes of the mobile vehicle ad hoc network dynamically changing in accordance with which of the plurality of automated vehicles is in proximity [e.g., within transmission range] to at least one other of the plurality of automated vehicles that presently corresponds to a member node of the ad hoc network [e.g., as at paragraph [0016] in Tickoo et al. (‘949), with this being the definition of an ad hoc network (e.g., paragraphs [0009], [0016], etc.)];
computing, responsive to the traffic event trigger, a plurality of alternative routing options available for physical routing of the impacted vehicle set in accordance with the mapping data [e.g., in Tickoo et al. (‘949), the alternative routing options in the traffic flow plan for each vehicle, to be sent to the vehicle nodes 240, 250, 260, 270, and 280 in FIG. 2A e.g., at Step 330 in FIG. 3A, in order for the vehicles to move around the obstruction (210), such as i) by changing lanes to avoid the obstruction (obviously for the vehicle 250), ii) slowing down (in the same lane that passes the obstruction, e.g., to facilitate merging) to avoid the obstruction (obviously for the vehicles 260, 280), iii) telling vehicles when to stop or go into an available lane (obviously for the vehicles 250, 260, 280, etc.), iv) detouring off of the highway 205 onto a side road 207 (of obvious mapping data in the navigational computer at paragraph [0044] in Tickoo et al. (‘949)) as an “alternate route” to avoid the obstruction (obviously for the vehicle 270), etc.; e.g., paragraphs [0027] to [0029], [0040], etc.; and as at Step 1024 in FIG. 10 of Stolfus (‘592), and as described with respect to e.g., her FIGS. 4 and 6, above to distribute traffic and congestion arising from the traffic condition by using multiple alternative routes (cf. FIG. 6)]; and 
computing a multi-path rerouting of the impacted vehicle set by assigning each of the automated vehicles of the impacted vehicle set to one of a plurality of subsets [e.g., in Tickoo et al. (‘949), a subset (240, 260, 280, etc.) that can continue in an available lane, perhaps while slowing down, a subset (250) that should change lanes, a subset (270) that may detour (or change lanes), etc., in FIG. 2A; see also e.g., paragraph [0039] where the vehicles are divided into two subsets; and in Stolfus (‘592), to subsets defined by the link location of the respective vehicle, e.g., vehicles on the link 404B being one subset, vehicles on the link 404C being another subset, etc.], and assigning each of the plurality of subsets to a different respective one of the plurality of alternative routing options [e.g., in Tickoo et al. (‘949), by sending the traffic flow plan to the respective vehicle at Step 330; e.g., paragraph [0040]; and in Stolfus (‘592), using the alternate routes to distribute traffic in the traffic system (paragraph [0095])], such that the multi-path rerouting of the impacted vehicle set mitigates an aggregated impact of the traffic event on the impacted vehicle set [e.g., paragraph [0029] in Tickoo et al. (‘949), “In this manner, the flow around the obstruction may be controlled in a manner similar to that provided by a traffic policeman, and may thereby reduce the delay to each vehicle”; and as described e.g., at paragraph [0005] in Stolfus (‘592), as providing routing alternatives that are optimal for the entire traffic system and individual users];
per claim 20, depending from claim 19, wherein the instructions, when executed, cause the one or more processors to perform steps further comprising: directing each of the automated vehicles [e.g., obviously the autonomous vehicles of Stolfus (‘592), and in the “automatic traffic control system for one or more autonomous vehicles”; paragraph [0008]] of the impacted vehicle set [e.g., by providing them with the traffic flow plan at Step 330 in FIG. 3A of Tickoo et al. (‘949)], via the communication network, to travel in accordance with the respective one of the plurality of alternative routing options assigned to its subset [e.g., paragraph [0029] in Tickoo et al. (‘949), “Further, in one or more embodiments, the driver of each vehicle may be presented with the traffic control plan (or information derived from the traffic control plan) in order to move around the obstruction. For example, each driver may receive an indication on a display device (e.g., a green light and red light display, a text message, an auditory signal, etc.) to determine whether to stop or go into an available lane around the obstruction 210. In this manner, the flow around the obstruction may be controlled in a manner similar to that provided by a traffic policeman, and may thereby reduce the delay to each vehicle”; and obviously other vehicle(s) would have been presented in Tickoo et al. (‘949) with information to detour (to an alternate route, e.g., at 207), to slow down, to change lanes, etc.; and paragraph [0008] in Stolfus (‘592), “In some embodiments one or more alternative routes presented to an entity [e.g., which is “associated with a communication device 124”; paragraph [0073]] may be accepted automatically. For instance, an entity controlled by a traffic management system may be configured to automatically accept provided alternative routes. This automatic acceptance may be made by one or more autonomous vehicles in a traffic system. . . .”];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited literature, including the Wikipedia article, relate to the ubiquity of vehicle ad hoc networks, a.k.a., VANETs.
Qadri et al. (2010) shows in FIG. 1 communication in an urban VANET over many city blocks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






[This part of the page intentionally left blank.]




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 For example, because i) it is now not clear to the examiner that the (unclear) “directing” step actually effects a transformation of a particular article to a different state, or ii) it is now not clear whether (by the claim amendments) applicant is attempting to not claim the automated vehicles themselves that are in communication with each other via a “communication network” through which they are apparently “direct[ed]” and possibly/intended to be transformed to a different state.  The examiner believes it is reasonable to assume, on the current record and in view of the indefiniteness in the claimed “directing” clause or the clause in claim 13 that is “to direct”, that no transformation of a particular machine to a different state is required by the claims, and/or that the “direct[ing]” could be performed by generic computer components (e.g., a communication network, etc.)
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 Since this communication network is (now) unclear in the claim(s), and since applicant has deleted limitations regarding the automated vehicles being in communication “with each other via the communication network”, with it now even not being clear that any of the claims even require the automated vehicles in order to be practiced, e.g., with the method including, (by the words of the claim) “receiving” the trigger responsive to a previous-in-time detection, but not the “detecting” the traffic event itself, or even formation of an ad hoc vehicle network.  The examiner considers the “directing” to be abstract, without any necessary actual impacting on a real system (e.g., to necessarily cause a real transformation of a particular article to a different state) and without being more than an instruction to “apply [it]” the idea with general computer equipment, e.g., with a communication network that communicates something with (as an intended result) the perhaps unclaimed automated vehicles that are (intended to be) used with the method so that they are somehow considered to be “directed” to travel “in accordance with” routing options.
        4 For example, in “ad hoc” communication with (that is, when necessary or needed).
        5 Each having an automatic transmission, for example.
        6 For example only, Allen, Billy, Charlie, and Darcy automate the operations of the Trucks A, B, C, and D, respectively, by allowing the automatic transmissions to shift by placing the shift lever into “Drive”.
        7 This “controller” is not “configured to” or even “adapted to” do anything in particular by the words of the claim and it has no particular structure or even a particular location, it is only (as claimed) “to direct” each of the vehicles of the impacted vehicle set, as an intended purpose, use, or function, using e.g., “the communication network” which is itself unclear in the claim (in claim 13).
        8 These ad hoc networks of vehicles (e.g., VANETs) have been standardized (in various parts of the world) since before about 2010, and are thus well-known, routine, and conventional; see the Wikipedia article as well as literature cited herewith in support of this assertion.
        9 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        10 See e.g., the Wikipedia article cited herewith.